IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00342-CR

DERIK MCLENNAN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No 1
                          McLennan County, Texas
                        Trial Court No. 2013-5025-CR1


                          MEMORANDUM OPINION


       Derik McLennan attempts to appeal from his conviction entered in the County

Court at Law #1 in McLennan, County. The sentence was imposed on August 6, 2014,

and McLennan filed his notice of appeal in the County Clerk’s office on November 10,

2014. The notice of appeal must be filed within 90 days after the date sentence is

imposed or suspended in open court if the defendant timely files a motion for new trial.

TEX. R. APP. P. 26.2(a)(2). McLennan’s notice of appeal is untimely. See TEX. R. APP. P.

26.2(a)(2).
        Accordingly, the appeal is dismissed. 1



                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 20, 2014
Do not publish
[CR25]




1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

McLennan v. State                                                                                   Page 2